NOTICE OF ALLOWANCE
Claims 1, 3-11, 14-16 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Please amend the claims as follows:

3. 	 The method according to claim [[2]] 1, wherein determining the one or more expected colour values of the display screen output light comprises using the output colour gamut for the corresponding output brightness level.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the recitation of “A method for estimating ambient light at a display screen of a device, the method comprising: determining one or more expected colour values of display screen output light by determining one or more output light vectors in a colour space using an output colour gamut of the display screen for one or more output brightness levels, the colour gamut defining a set of said expected colour values of light output by the display screen at respective brightness levels: detecting light with a sensor positioned behind the display screen; determining one or more colour values of the detected light and estimating a detected light vector in said colour space from the one or more determined colour values; determining a difference between the one or more expected colour values of the display screen output light and the one or more colour values of the detected light by, in the colour space, performing a vector projection of the detected light vector onto the one or more output light vectors, and estimating respective differences between the vector projections and the one or more output light vectors; and from the determined difference, estimating a first portion of the detected light corresponding to the display screen output light and a second portion of the detected light corresponding to ambient light “, among other elements of the claims, cannot be found alone or in combination within the cited prior art. 
Regarding claim 15, the recitation of “A device comprising: a display screen; a sensor positioned behind the display screen; a processor; and a computer-readable storage medium having stored thereon a computer program comprising instructions which, when the program is executed by the processor, cause the processor to carry out the steps of: determining one or more expected colour values of display screen output light by determining one or more output light vectors in a colour space using an output colour gamut of the display screen for one or more output brightness levels, the colour gamut defining a set of said expected colour values of light output by the display screen at respective brightness levels; Page 4 of 7Atty. Docket No. 215037-0029-USO1 Application No. 17/416,040 determining one or more colour values of light detected by the sensor and estimating a detected light vector in said colour space from the one or more determined colour values; determining a difference between the one or more expected colour values of the display screen output light and the one or more colour values of the detected light by, in the colour space, performing a vector projection of the detected light vector onto the one or more output light vectors, and estimating respective differences between the vector projections and the one or more output light vectors; and from the determined difference, estimating a first portion of the detected light corresponding to the display screen output light and a second portion of the detected light corresponding to ambient light “, among other elements of the claims, cannot be found alone or in combination within the cited prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913. The examiner can normally be reached Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/kenneth bukowski/Primary Examiner, Art Unit 2621